DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-8, drawn to an apparatus comprising an elongate member, a housing coupled to the proximal end of the elongate member, and a heat pump between the two, the heat pump configured to transfer thermal energy between the two.
Group 2, claim(s) 10-18, drawn to an apparatus comprising an elongate member, a housing coupled to the proximal end of the elongate member, and a heat pump coupled to at least one of the two, the heat pump configured to change the heat dissipation capacities of the two.
Group 3, claim(s) 20-22, drawn an apparatus comprising an elongate member, a housing near the proximal end of the elongate member, and a plurality of heat pumps located on a path between a distal end of the elongate member and the housing, the heat pumps configured to change the heat dissipation capacities of the elongate member and housing.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The common technical feature uniting groups 1 and 3 with group 2 is an apparatus comprising: an elongate member having a distal end and a proximal end, a housing located near the proximal end of the elongate member, and a heat pump.  
This element cannot be a special technical feature under PCT rule 13.2 because the element is shown in the prior art. Hirata et al. (US PGPUB 2007/0191684) teaches an apparatus comprising: 
an elongate member [2, 1 distal from 49, Fig.1] having a distal end [distal end of 2, Fig.1] and a proximal end [where 49 starts, Fig.1], 
a housing [3 and portions within, 49, Fig.1] located near the proximal end of the elongate member, and 
a heat pump [45, Fig.1, para.62].  
The common technical feature uniting groups 1 with 3 is an apparatus comprising: an elongate member having a distal end and a proximal end, a housing coupled to the proximal end of the elongate member, and a heat pump.  
This element cannot be a special technical feature under PCT rule 13.2 because the element is shown in the prior art. Hirata et al. (US PGPUB 2007/0191684) teaches an apparatus comprising: 
an elongate member [2, 1 distal from 49, Fig.1] having a distal end [distal end of 2, Fig.1] and a proximal end [where 49 starts, Fig.1], 
a housing [3 and portions within, 49, Fig.1] coupled to the proximal end of the elongate member, and 
a heat pump [45, Fig.1, para.62].  
A telephone call was made to Julie M. Nickols on 15 February, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795